December 14, 2020


                                                             Supreme Court

                                                             No. 2019-7-C.A.
                                                             (P2/13-1819A)



                       State                 :

                        v.                   :

               Matthew Jones.                :




                    NOTICE: This opinion is subject to formal revision
                    before publication in the Rhode Island Reporter. Readers
                    are requested to notify the Opinion Analyst, Supreme
                    Court of Rhode Island, 250 Benefit Street, Providence,
                    Rhode Island 02903, at Telephone (401) 222-3258 or
                    Email:      opinionanalyst@courts.ri.gov,     of     any
                    typographical or other formal errors in order that
                    corrections may be made before the opinion is published.
                                                        Supreme Court

                                                        No. 2019-7-C.A.
                                                        (P2/13-1819A)



                  State                :

                   v.                  :

          Matthew Jones.               :



           Present: Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

                                  OPINION

      Justice Goldberg, for the Court. The defendant, Matthew Jones, appeals

from a judgment of conviction following a jury verdict of guilty on two counts of

felony assault, in violation of G.L. 1956 § 11-5-2(a). On appeal, the defendant

contends that the trial justice abused his discretion by permitting the state to

impeach the defendant with a prior felony assault conviction. The parties appeared

before this Court on October 28, 2020, pursuant to an order directing them to show

cause why the issues raised in this appeal should not be summarily decided. We

are satisfied that cause has not been shown and that the appeal may be decided at

this time. For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court.



                                       -1-
                                  Facts and Travel

      On June 27, 2013, defendant was charged with two counts of felony assault

with a dangerous weapon upon Josef Tallo (Count 1) and Fatima P. DaSilva

(Count 2). The incident giving rise to the criminal information took place on

March 4, 2013, when an altercation erupted between defendant and his neighbors.

      On April 6, 2017, defendant’s first jury trial ended in a mistrial after a hung

jury. Thereafter, on May 22, 2018, defendant’s second criminal jury trial began

before a different trial justice. Before jury selection, the trial justice addressed

pretrial motions. He indicated that the first trial had resulted in a hung jury and

that certain rulings had been made on pretrial motions and motions midtrial. From

the outset, the trial justice made clear that he would “not be trapped by the law of

the case doctrine” because he had before him an expanded record and was

confident that he could draw his own conclusions about evidentiary matters. He

acknowledged that defendant’s motion to exclude prior convictions was something

he needed to address. Counsel for the state informed the trial justice that the first

trial justice “allowed four of the convictions in.” Having satisfied himself, based

on counsel’s representations, that an immediate ruling would not impact

proceeding with the trial, the trial justice elected to reserve on the motion so that he

could study the convictions “more carefully.”




                                          -2-
      During the first day of trial, and outside the presence of the jury, the trial

justice heard defendant’s motion to exclude his prior convictions. Defense counsel

argued that, because defendant intended to testify, “the jury hearing any evidence

of any convictions in his past would be enormously prejudicial * * *.”          She

indicated particular concern regarding two convictions from 1996 and 1997, one of

which was a felony assault crime, and noted that it was a “22-year-old case * * *

that would be incredibly prejudicial” to defendant. Defense counsel acknowledged

that, in the interim between the first and second trials, defendant had been

convicted of yet another felony offense. Nonetheless, she argued that there was

nothing erroneous about the first trial justice’s ruling that would change which

convictions should be admissible in the second trial.

      The state objected, and argued that the most recent conviction was relevant

to the trial justice’s analysis of whether the prior convictions were admissible for

impeachment purposes because the prior ruling was made without “the benefit of

knowing that the defendant was having yet another transgression with the

law * * *.” The state noted that, if defendant testified, the jury would be tasked

with assessing his credibility and “the jury should be able to consider whether or

not a person who has previously broken the law may have such disrespect for the

law as to render him or her unwilling to abide by the oath requiring truthfulness

while testifying.”


                                        -3-
      The trial justice once again noted that he was not “hamstrung” by the law of

the case doctrine due to the expanded record, which included defendant’s

conviction after the first trial for a “controlled substances distribution” felony. He

noted that defendant’s criminal record evidenced a “continuing period of

misconduct[,]” and that prior convictions are not inadmissible simply because they

may be similar to the offense for which a defendant is currently on trial. The trial

justice ultimately concluded that the jury’s credibility assessments should be

guided by “as much information as possible” and that, pursuant to Rule 609 of the

Rhode Island Rules of Evidence, the probative value of allowing the state to use

defendant’s prior convictions for impeachment purposes outweighed the

prejudicial effect. Accordingly, the trial justice ruled that defendant’s convictions

from 1995 forward were admissible, “[w]ith some exceptions * * *.” Specifically,

he directed that a 1996 Massachusetts conviction for armed assault with intent to

kill must be referred to only as a felony assault, and ordered inadmissible two

convictions for possession of marijuana from 2007 and 2008, a 2007 trespass

infraction, and a 2013 vandalism or malicious destruction of property conviction.

      The trial testimony revealed that defendant lived at 216 Grove Street,

Woonsocket, Rhode Island, with his girlfriend, Sarah Ceesay.             The couple

socialized with their neighbors occasionally, including Tallo, DaSilva, Araina

Benshidah, and Raymond Johnson. At some point on March 4, 2013, a dispute


                                         -4-
arose as to whether defendant had punched Benshidah while she was in his

apartment. As a result, Tallo and DaSilva, along with Benshidah and Johnson,

approached defendant’s apartment building and rang the doorbell multiple times.

      Ceesay proceeded downstairs to answer the door. She testified that Tallo

and DaSilva were at the door, and Benshidah and Johnson were standing

approximately three to four feet behind them. DaSilva began asking Ceesay what

happened earlier and why Benshidah had been struck. At that point, Ceesay

testified, she turned around and looked up and saw defendant standing on the

stairway with a golf club in his hands. The defendant proceeded to hit Tallo over

the head with the golf club; Tallo fell to the ground outside the doorway. The

defendant then turned to DaSilva and asked her whether she “want[ed] some,

too[,]” before defendant struck her in the head with the golf club. Tallo suffered

serious injuries.

      The defendant testified on his own behalf at trial, and he gave a markedly

different version of the events.    According to defendant, when Ceesay went

downstairs to answer the doorbell, DaSilva, Johnson, and Benshidah aggressively

“busted through the door” and began yelling and screaming at defendant. He

testified that the neighbors’ family dog—a pit bull mix named Princess—“came up

the stairs and jumped and bit [his] face.” That caused him to lose his footing, and,

with Princess biting his leg, Tallo, Johnson, DaSilva, and Benshidah began


                                        -5-
choking, hitting, and punching him. According to defendant, as Princess dragged

him down the stairs, he was able to grab a golf club and began “swinging down at

the dog[.]” He acknowledged that he did, in fact, hit Tallo and DaSilva with the

golf club, but he testified that he never intended to do so and acted only to defend

himself.

      On cross-examination, defendant conceded that he had been convicted of

various criminal charges, including multiple charges for distribution of a controlled

substance, “two counts of assault and battery and intimidation of a witness,” and

felony assault.    The trial justice immediately instructed the jury that “the

admissibility of a defendant’s * * * prior criminal record is limited for the sole

purpose, to the extent that you decide to consider it, in assessing that witness’s

credibility, and for no other reason.”

      The jury found defendant guilty on both counts of assault with a dangerous

weapon. The trial justice sentenced defendant to concurrent terms at the Adult

Correctional Institutions: twenty years, with fifteen years to serve and the balance

suspended, with probation, on Count 1; and ten years, with five years to serve and

the balance suspended, with probation, on Count 2. The defendant was also

required, while incarcerated and upon release from the ACI, to engage in

counseling and anger-management courses.




                                         -6-
                               Standard of Review

       “This Court reviews evidentiary rulings under an abuse of discretion

standard.” State v. Whitfield, 93 A.3d 1011, 1016 (R.I. 2014). “A trial justice ‘has

broad discretion in deciding whether or not to admit evidence of prior convictions

under Rule 609.’” Id. (quoting State v. Tetreault, 31 A.3d 777, 782 (R.I. 2011)).

Accordingly, “[t]his Court will not disturb a trial justice’s finding regarding the

admissibility of prior conviction evidence for impeachment purposes unless our

review of the record reveals an abuse of discretion on the part of the trial justice

that prejudices the complaining party.” Id. at 1016-17 (quoting Tetreault, 31 A.3d

at 782).

                                     Analysis

       On appeal, defendant raises a single claim: that the second trial justice

abused his discretion by deviating from the law of the case doctrine and allowing

the 1996 felony assault conviction to be introduced for impeachment purposes,

because the first trial justice gave a well-reasoned decision for excluding the

conviction and the conviction had little probative value but “invited the jury to

infer that [defendant] had a ‘propensity’ for violence * * *.” The defendant

contends that the introduction of the 1996 felony assault conviction in his second

trial was “the very thing that caused the second jury to render the erroneous verdict

that it did.”


                                        -7-
      We first address defendant’s argument that the law of the case doctrine

mandated the suppression of defendant’s 1996 felony assault conviction. We

reject this contention. “The law of the case doctrine provides that, ‘after a judge

has decided an interlocutory matter in a pending suit, a second judge, confronted at

a later stage of the suit with the same question in the identical manner, should

refrain from disturbing the first ruling.’” Lynch v. Spirit Rent-A Car, Inc., 965 A.2d

417, 424 (R.I. 2009) (quoting Chavers v. Fleet Bank (RI), N.A., 844 A.2d 666, 677

(R.I. 2004)). However, the law of the case doctrine “is a flexible rule that may be

disregarded when a subsequent ruling can be based on an expanded record.” Id.

(quoting Chavers, 844 A.2d at 677).        This is especially true as it relates to

evidentiary rulings at trial. Indeed, this Court has noted that the law of the case

doctrine does not “bar [a] second trial justice from considering the admissibility of

* * * evidence in the context of [a] new trial.” Malinowski v. United Parcel

Service, Inc., 792 A.2d 50, 54 n.4 (R.I. 2002).

      Here, the second trial justice was passing on the admissibility of the 1996

felony assault conviction, faced with an enhanced criminal record and in the

context of a new trial. After defendant’s first trial resulted in a mistrial, his

criminal record expanded when he “was convicted of a new controlled substances

distribution” felony. The trial justice was confronted with an expanded record

upon which to consider the admissibility of the 1996 felony assault conviction in


                                         -8-
light of defendant’s demonstrated continued lack of respect for the law. Thus, the

law of the case doctrine did not control his decision, nor did he err when he

departed from the first trial justice’s ruling regarding the admissibility of the 1996

felony assault conviction.1

      Because we conclude that the second trial justice’s ruling admitting the 1996

felony assault conviction was proper, we decline to vacate the judgment on law of

the case grounds. See Chavers, 844 A.2d at 677 n.10 (noting that “it is difficult to

conceive a situation in which the law of the case doctrine will require reversal of a

subsequent correct ruling”). “Rule 609 of the Rhode Island Rules of Evidence

permits the admission of a witness’s prior conviction to attack that witness’s

credibility unless the court determines that the prejudicial effect of the conviction

substantially outweighs its probative value.” Whitfield, 93 A.3d at 1017 (quoting

State v. McRae, 31 A.3d 785, 791 (R.I. 2011)). “In making a determination under

Rule 609, a trial justice must consider the remoteness of the conviction, the nature

of the crime, and the defendant’s disdain for the law as reflected by his or her

criminal record.” Id. (quoting Tetreault, 31 A.3d at 784).        Unlike its federal

counterpart, Rule 609 of the Rhode Island Rules of Evidence is more expansive


1
  We are mindful that a discretionary evidentiary ruling made pursuant to the Rules
of Evidence at trial is distinguishable from a ruling on the admissibility of
constitutionally challenged evidence. Here, the second trial justice departed from
the first trial justice’s evidentiary ruling pursuant to Rule 609 of the Rhode Island
Rules of Evidence.
                                         -9-
and does not limit the types of prior criminal convictions that may be admitted to

impeach a witness because “the jury should be able to consider whether or not a

person who has previously broken the law may have such disrespect for the law as

to render him or her unwilling to abide by the oath requiring truthfulness while

testifying.” Id. (quoting State v. Remy, 910 A.2d 793, 798 (R.I. 2006)).

      Here, the second trial justice carefully considered defendant’s prior

convictions and determined that there was a continuing period of criminal

misconduct and disregard for the law spanning more than two decades. In light of

defendant’s long and continuous record of criminal behavior, he concluded that the

jury was entitled to consider the 1996 assault conviction in evaluating defendant’s

credibility. Notably, however, the trial justice expurgated the ruling by requiring

the state to refer to the conviction as “felony” assault—rather than assault “with

intent to kill”—and providing the jury with a limiting instruction.

      Given defendant’s lengthy criminal record and the probative value of the

prior convictions relative to his credibility as a witness, we decline to disturb the

second trial justice’s decision to admit the 1996 felony assault conviction. The

defendant’s criminal record included twelve prior convictions spanning two

decades. The trial justice acted within his broad discretion by allowing the state to

impeach defendant’s credibility with the 1996 felony assault conviction. See State

v. McWilliams, 47 A.3d 251, 262-63 (R.I. 2012) (upholding the admission of a


                                        - 10 -
twenty-five-year-old conviction where the defendant’s prior criminal record

consisted of eight convictions spanning approximately twenty-five years); State v.

Mattatall, 603 A.2d 1098, 1118, 1119 (R.I. 1992) (upholding the admission of a

ten-year-old felony conviction where the defendant’s prior criminal record

consisted of nine convictions spanning approximately twenty years).

      Moreover, while the 1996 conviction was a felony assault charge—the same

crime for which the defendant was on trial—this Court repeatedly has declared

“that the similarity of the prior offenses does not render them per se inadmissible

for the purpose of impeaching a testifying defendant’s character for truthfulness.”

Whitfield, 93 A.3d at 1018. Accordingly, under these circumstances, the trial

justice did not abuse his discretion by allowing the state to impeach the defendant’s

credibility with the 1996 felony assault conviction.

                                    Conclusion

      For the reasons set forth in this opinion, we affirm the judgment of

conviction. The papers in this case may be returned to the Superior Court.




                                        - 11 -
                                                  STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. Matthew Jones.

                                     No. 2019-7-C.A.
Case Number
                                     (P2/13-1819A)

Date Opinion Filed                   December 14, 2020


Justices                             Suttell, C.J. Goldberg, Flaherty, and Robinson, JJ.


Written By                           Associate Justice Maureen McKenna Goldberg


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Robert D. Krause

                                     For State:

                                     Virginia M. McGinn
                                     Department of Attorney General
Attorney(s) on Appeal
                                     For Defendant:

                                     Angela M. Yingling
                                     Office of the Public Defender




SU-CMS-02A (revised June 2020)